                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

  UNITED STATES OF AMERICA                            )
                                                      )       Case No. 1:10-cr-110-012
  v.                                                  )
                                                      )       Judge Collier/Steger
  FRANK DUSTIN UTT                                    )

                                 MEMORANDUM AND ORDER

         FRANK DUSTIN UTT (“Defendant”) came before the Court for an initial appearance on
  February 5, 2021, in accordance with Rule 32.1 of the Federal Rules of Criminal Procedure on the
  Amended Petition for Warrant for Offender Under Supervision (“Petition”) [Doc. 609].

          After being sworn in due form of law, Defendant was informed of his privilege against
  self-incrimination under the 5th Amendment and his right to counsel under the 6th Amendment to
  the United States Constitution.

          The Court determined Defendant wished to be represented by an attorney and that he
  qualified for the appointment of an attorney to represent him at government expense.
  Consequently, the Court APPOINTED attorney Gianna Maio to represent Defendant.

         Defendant was furnished with a copy of the Petition, and had an opportunity to review that
  document with his attorney. The Court determined that Defendant was able to read and understand
  the Petition with the assistance of his counsel. In addition, AUSA Jay Woods explained to
  Defendant the specific charges contained in the Petition. Defendant acknowledged he understood
  the charges in the Petition.

          The Government moved Defendant be detained pending disposition of the Petition or
  further Order of this Court. The Court explained Defendant’s right to a preliminary hearing and
  detention hearing and what those hearings entail. After conferring with his counsel, Defendant
  waived the preliminary hearing and detention hearing.

          The Court found that probable cause exists to demonstrate that Defendant committed
  violations of his conditions of supervised release, and that Defendant did not carry the burden of
  establishing by clear and convincing evidence that he would not flee or pose a danger to any other
  person or to the community. Consequently, the Court GRANTED the Government’s oral motion
  to detain Defendant pending disposition of the Petition or further Order of this Court.



                                                  1




Case 1:10-cr-00110-CLC-CHS Document 691 Filed 02/08/21 Page 1 of 2 PageID #: 4044
        It is, therefore, ORDERED that:

             1. The Government’s motion that Defendant be DETAINED WITHOUT
                BAIL pending the revocation hearing is GRANTED.

             2. Unless revised by further order of the Court, the United States Marshals
                Service shall transport Defendant to the revocation hearing before United
                States District Judge Curtis L. Collier on April 7, 2021, at 2:00 p.m.

        ENTER.

                                            /s/ Christopher H. Steger
                                            UNITED STATES MAGISTRATE JUDGE




                                               2




Case 1:10-cr-00110-CLC-CHS Document 691 Filed 02/08/21 Page 2 of 2 PageID #: 4045
